Title: To Alexander Hamilton from Samuel Hodgdon, 14 October 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 14th October 1799—
          
          This morning I was favoured with your letter of the 12th instant—Enclosed, you have an invoice of Clothing forwarded to Colonel Parker on the 4th instant—and a Sketch of what is due to compleat the orders received for the supply of the Regt.
          I am fearful you are not fully acquainted with the difficulties that have prevented a full compliance with all the orders on hand—for the present suffice it to say that I have left no stone unturned to procure the supplies, and as fast as they have been received they have been sent to their respective destinations—an hour has not been lost—of this more hereafter—
          With respect and esteem I am sir, your Most Obedient servant
          
            Samuel Hodgdon
          
          General A Hamilton—
        